Citation Nr: 1757868	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss prior to May 2, 2012, and a rating higher than 30 percent thereafter.  

2.  Entitlement to service connection for a dental disorder, characterized as loss of top and bottom teeth, for the purpose of obtaining VA compensation. 

3.  Entitlement to service connection for a dental disorder for purposes of receiving VA dental treatment.

4.  Entitlement to service connection for a bilateral eye disability, to include cataracts and normal tension glaucoma.

5.  Entitlement to service connection for connection for kidney disability, to include kidney stones.  

6.  Entitlement to service connection for diabetes mellitus. 

7.  Entitlement to service connection for hypertension.


8.  Entitlement to service connection for hypothyroidism claimed as thyroid disorder.

9.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from A May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in November 2013 the RO increased the Veteran's disability rating for bilateral hearing loss to 30 percent effective, May 2, 2012.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran had requested a Board hearing, but withdrew the request by an April 2016 statement.

Following the most recent supplemental statement of the case in June 2017, additional evidence was associated with the claims file, to include VA treatment records, without a waiver of the right to have the additional evidence reviewed by the Agency of Jurisdiction (AOJ).  The additional evidence is duplicative or cumulative of evidence already of record, and it does not have a bearing on the appellate issues herein decided.

With respect to dental claims, a claim for dental compensation must also be considered as a claim for dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  As the question of entitlement to dental treatment has never been addressed by the RO, the issue is not properly before the Board.  Further discussion of this matter will be addressed in the remand portion of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for a dental disability for VA treatment purposes, and the claims for service connection for diabetes mellitus, hypertension, hypothyroidism and a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 24, 2010 to May 2, 2012, the service-connected hearing disability was shown to be manifested by loss of hearing acuity measured at Level IV in the right ear, and Level IV in the left ear.

2.  Effective May 2, 2012, the service-connected hearing disability was shown to be manifested by loss of hearing acuity measured at Level VI in both ears.

3.  The Veteran does not have a current dental disorder for VA compensation purposes.

4.  The preponderance of the evidence indicates that any bilateral eye disability, to include cataracts and normal tension glaucoma, was not incurred in or caused by any incident of service.

5.  The preponderance of the evidence indicates that a kidney disability, to include kidney stones, did not have its onset in service, it did not manifest to a compensable degree within one year of discharge, nor is it shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  From August 24, 2010 to May 2, 2012, the criteria for disability rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.85 (2017).   

2.  Effective May 2, 2012, the criteria for disability rating higher than 30 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.85 (2017).   

3.  The criteria for service connection for a dental disability for VA compensation purposes have not been met.  38 U.S.C. §§ 1110, 1712, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).

4.  The criteria for service connection for a bilateral eye disability, to include cataracts and normal tension glaucoma, are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for a kidney disability, to include kidney stones, are not met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.303, 307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Higher Ratings

The Veteran contends that he is entitled to higher disability ratings for bilateral hearing loss.  Service connection for the Veteran's bilateral hearing loss was granted, effective August 24, 2010.  A 10 percent initial disability rating was assigned pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  In a rating decision in November 2013 the RO increased the Veteran's disability rating for bilateral hearing loss to 30 percent, effective May 2, 2012.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
§ 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85 (h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
 § 4.85(b) (2017).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
§ 4.85(h), Table VIA (2017).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85 (h); 4.86 (2017).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85 (h), Table VII (2017).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85 (e) (2017).

The Veteran underwent a VA examination of his hearing loss in October 2010.  Audiometric tests conducted at that time revealed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 30, 25, 60, 70, and 85, in the right ear; and in the left ear were 25, 15, 60, 75, and 85.  The puretone average was 60 decibels in the Veteran's right ear and 59 decibels in his left ear.  Speech recognition was 76 percent, bilaterally. 

Based on the October 2010 examination findings, for the right ear, the average pure tone threshold of 60 decibels, along with a speech discrimination percentage of 76 warrants a designation of Roman Numeral IV under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 59 decibels, along with a speech percentage of 76 percent warrants a designation of Roman Numeral IV under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral IV, and the left ear is Roman Numeral IV, the appropriate rating is 10 percent under Diagnostic Code 6100.

On audiological evaluation in September 2011, audiometric tests revealed the puretone thresholds in decibels at the tested frequencies of  500, 1000, 2000, 3000, and 4000 Hertz were 25, 20, 40, 65, and 75, in the right ear; and in the left ear were 20, 20, 45, 70, and 75.  The average puretone threshold was 50 decibels in the right ear and 53 decibels in the left ear.  Speech discrimination testing results were not recorded.  As such, this audiological evaluation is inadequate for VA rating purposes because it is unclear whether the  private audiologist used the Maryland CNC test for speech discrimination testing as required by VA regulation.  See 38 C.F.R. § 4.85 (a).  In any event, the Board notes that the puretone thresholds from the September 2011 test show improvement compared to the puretone thresholds from the October 2010 VA examination and are unlikely to result in higher numerical designations under table VI, and thus would likely not yield a disability rating higher than 10 percent under Diagnostic Code 6100.

On VA examination in May 2012 the puretone thresholds in decibels at the tested frequencies of  500, 1000, 2000, 3000, and 4000 Hertz were 50, 40, 70, 80, and 105, in the right ear; and in the left ear were 50, 45, 70, 80, and 100.  The puretone average was 74 decibels in the right ear and the left ear.  Speech discrimination was 72 percent in the right ear and 68 percent in his left ear.  Under Table VI and VIA, the May 2012 audiometric findings correspond to Level VI hearing loss in the right ear and Level VI in the left ear.  Those Roman numerical designations again equate to a 30 percent disability rating under Table VII.

VA treatment records in 2014 show complaints of worsening hearing, particularly in the right ear.  On VA examination in February 2017 the puretone thresholds in decibels at the tested frequencies of  500, 1000, 2000, 3000, and 4000 Hertz were 50, 50, 80, 90, and100, in the right ear; and in the left ear were 45, 50, 75, 90, and 100.  The puretone average was 80 decibels in the right ear and 79 in the left ear.  Speech discrimination was 72 percent in the right ear and 68 percent in his left ear.  Under Table VI and VIA, the February 2017 audiometric findings correspond to Level VI hearing loss in the right ear and Level VI in the left ear.  Those Roman numerical designations again equate to a 30 percent disability rating under Table VII.

Although the severity of his hearing loss appears to have fluctuated somewhat during the appeal period, the evidence does not show that the criteria for a ratings higher than 10 percent for bilateral hearing loss prior to May 2, 2012, or higher than 30 percent thereafter, have been met.  The Board is cognizant of the Veteran's reported difficulties in understanding speech.  Still, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for higher disability ratings are simply not met for the period at issue.

Additionally, at no time throughout the appeal did audiological testing show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must describe fully the functional effects caused by a hearing disability.
The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran and his family describe, such as ongoing difficulty in understanding spoken speech,  are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017). 

The record pertinent to the entire appeal period contains multiple lay statements and treatment records that report the Veteran's ongoing difficulty in understanding spoken speech.  Indeed, the VA examinations conducted throughout the appeal note the Veteran's continued hearing difficulty.  In sum, the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b) for any part of the appeal period.

In summary of all the foregoing, the Board finds that an initial rating higher than 10 percent for bilateral hearing loss from August 24, 2010 to May 2, 2012, and a rating higher than 30 percent thereafter, are not warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such as chronic kidney disease, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Where as here, the service treatment records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the service treatment records in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Dental disability

The Veteran contends that he has a dental disability related to service.  In statements he has asserted that he underwent multiple tooth extractions in service while stationed in Korea because his teeth were badly abscessed due to cavities.    

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2017).

The only available service treatment record consists of the Veteran's October 1965 separation examination.  The document noted that the Veteran had all but three of his lower teeth intact, and that seven upper teeth had been replaced by dentures.  The Veteran was determined to be dentally qualified for separation from service, and the examiner noted a Class 1 condition (i.e., patients with a current dental examination, who do not require dental treatment or reevaluation).  The separation examination report does not show, nor is there any other evidence contemporaneous with service that shows treatment for, or diagnosis of, any dental trauma incurred in service.  There is also no indication that he incurred any event, injury, or disease to his teeth, gums, or mouth in service.  

Post-service medical records show dental treatment, but do not show any of the dental conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla. 

In an April 2010 statement a VA clinician listed a number of disabilities and opined that the listed disorders, including multiple tooth extractions, could possibly be related to service.  Concerning the Veteran's current dental condition, the clinician noted the Veteran's reports of having several cavities and teeth problems during his two years of service.  Reportedly all his upper teeth and most of his lower teeth were extracted while stationed in Korea.  The clinician indicated that it was possible that there was a relationship between this condition and his service.  The April 2010 medical statement, provided no rationale for the simple, broad, and conclusory statement.  Moreover, the opinion merely summarized the dental procedure performed in service and concludes that the Veteran's dental problems could possibly be related to service, which also implies that they may not.  The clinician did not relate a history of in-service trauma, injury, or disease to the teeth, gums, or mouth.  Moreover, the clinician did not identify a dental disability for VA compensation purposes. 

Based on a review of the evidence, the Board concludes that service connection for a dental condition for compensation purposes is not warranted.  The evidence does not support a finding that the Veteran has been diagnosed with any of the dental or oral conditions listed in 38 C.F.R. § 4.150.  Furthermore, the evidence does not show the in-service incurrence or aggravation of an event, injury or disease to his mouth, teeth or gums actually occurred.  The service medical records do not show the incurrence of any in-service dental trauma.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred dental trauma in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of dental trauma actually occurred. 

Congress has specifically limited entitlement to service-connection for dental disorders to only include conditions that include: loss of teeth due to loss of substance of the body of the maxilla or mandible, or disease such as osteomyelitis.  The evidence indicates that the Veteran does not have one of these conditions and has not been shown to have a dental disability subject to compensation under the laws and regulations administered by VA.

Absent dental trauma to the maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, there is no nexus evidence to support a finding of service connection for compensation purposes.  Without a demonstration of dental trauma, service connection may not be considered for compensation purposes.  Based on that evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a dental disability for compensation purposes.  As the preponderance of the evidence is against the claim, entitlement to service connection for a dental disability for compensation purposes is denied.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

2. Bilateral eye disability

The Veteran seeks service connection for a bilateral eye disability, to include cataracts and normal tension glaucoma.  

The Veteran's October 1954 separation examination showed no evidence of any eye abnormalities with visual acuity of 20/20 bilaterally.  After service, VA treatment records recorded diagnoses of myopia and presbyopia.  Clinical treatment notes in 2003 noted early cataracts that were not visually significant at that time.  Subsequent treatment records document a diagnosis of glaucoma suspect with likely normal tension glaucoma, and cataracts.   

With respect to the refractive error reported in the medical records, congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c) (2017); see also Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303 (c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  

The medical records do not show any disease or injury superimposed on the Veteran's refractive error during active service, which created an additional disability.  Thus, service connection for a refractive error is not warranted.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence also shows that the Veteran's cataracts and normal tension glaucoma were not caused by his service.  Neither of these disorders are shown as being related to military service under 38 C.F.R. § 3.303 (a) (d), as there is no diagnosis in service or contemporaneous with service, or any evidence that the post-service diagnoses are related to military service.  In addition, as cataracts and glaucoma are not chronic conditions under 38 C.F.R. § 3.309 (a), there is no basis for providing service connection based on continuous or chronic symptoms from service under 38 C.F.R. § 3.303 (b).

Although the Veteran contends that he has a vision condition due to service, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether his vision condition is related to service, or was subject to a superimposed injury or disease, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In summary, the preponderance of the evidence of record indicates that the Veteran's bilateral eye disability, to include cataracts and normal tension glaucoma, was not shown in service and is not related to service.  Accordingly, service connection for a bilateral eye disability is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz, supra; Gilbert, supra.






3.  Kidney stones

The Veteran seeks service connection for kidney stones.  

The Veteran's October 1954 separation examination showed no evidence of kidney stones.  After service, treatment records in 2002 noted a history of chronic renal failure.  A September 2003 kidney ultrasound revealed bilateral hypdronephrosis.  In 2004 an intravenous urography study was requested for bilateral hydronephrosis.  It revealed paravelvic cysts.  VA treatment records in 2009 recorded a history of kidney stones more than 15 years earlier with no evidence of current symptoms or treatment.  Subsequent VA treatment records show that the Veteran had chronic kidney disease with stable renal function and no record of kidney stones.  Notably, however, the Veteran did not report to his physicians any symptoms associated with kidney stones as having first manifested in service. 

Moreover, the evidence of the Veteran's kidney diagnosis is dated more than 40 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

Additionally, there is no competent and credible evidence of a nexus between the Veteran's current kidney disability and service.  The only evidence of record in support of such a nexus is the Veteran's lay evidence, and to the extent that they are being offered to establish a nexus, such evidence fails because this determination is a complex medical matter beyond the realm of common knowledge of a layperson.  The Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of a kidney disorder, to include kidney stones.  See Jandreau, supra; Kahana, supra.  Kidney disabilities, to include kidney stones, are a medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current kidney disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Accordingly, the Veteran's assertions as to a relationship between his kidney disability and service are of little probative value.

A VA examination or medical opinion regarding the etiology of his currently diagnosed kidney disability was not indicated as there is no suggestion that the Veteran's current disability may be associated with service.  Again, there is no competent evidence of kidney disease in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b) (2017).  Moreover, there is no competent and probative evidence to show that the Veteran had kidney problems during or contemporaneous with service and no competent and probative evidence that his current kidney disability is related to his service.

Given the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a kidney disability, to include kidney stones, and that the claim must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matters on that basis.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz, supra; Gilbert, supra.


ORDER

From August 24, 2010 to May 2, 2012, a rating in excess of 10 percent for bilateral hearing loss is denied.

A rating higher than 30 percent for bilateral hearing loss, effective May 2, 2012, is denied.  

Service connection for a dental disability, characterized as loss of top and bottom teeth, for VA compensation purposes, is denied.

Service connection for a bilateral eye disability, to include cataracts and normal tension glaucoma, is denied.

Service connection for connection for kidney disability, to include kidney stones, is denied.  


REMAND

1. Dental Disability

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 
38 C.F.R. § 3.381  clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381 (a) (2017).  In this case, the claim of entitlement to service connection for a dental disability for purposes of VA outpatient treatment has not been adjudicated by the RO or referred to VHA for a determination on the relevant questions.  Accordingly, the Board finds that remand, rather than referral, is appropriate. 

A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the Veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

2. Diabetes mellitus, hypertension, hypothyroidism and a low back disability

The Veteran contends that diabetes mellitus, hypertension, hypothyroidism and a low back disability, are related to service.  

Concerning his low back disability, the Veteran contends that he injured his back in service due to heavy lifting, and most recently he also reported injuring his back in service in a motor vehicle accident.  

Concerning the currently diagnosed diabetes mellitus, the Veteran asserts that he developed the condition due to exposure to Agent Orange while serving in Korea.  The Board notes that the Veteran's periods of active duty service were from October 1952 to October 1954.  Regulations provide that a veteran is presumed to have been exposed to herbicides in Korea if the evidence shows he was in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971.  38 C.F.R. § 3.307 (a)(6)(iv).  As the evidence does not show that the Veteran served in Korea between April 1, 1968, and August 31, 1971, the presumptive provision does not apply and service connection on the basis that diabetes mellitus may be presumed service-connected as due to in-service exposure to herbicides/Agent Orange in Korea is not warranted.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Furthermore, as there is no evidence or allegation of service in Vietnam, the presumptive provisions of 38 U.S.C. § 1116 do not apply.

In support of his claims for service connection, in a medical statement in April 2010 a VA clinician indicated that while the Veteran's diabetes and hypothyroidism  were diagnosed many years after service, there was a possibility of an etiological relationship between these conditions and his service.  Similarly, the clinician opined that although hypertension had onset many years after service, it was possible that the stress associated with the Veteran's experiences during service contributed to this condition.  

Finally, concerning the claim for a low back disorder, the clinician noted that the Veteran had been diagnosed with multilevel degenerative disc disease and facet arthroplasty of the lumbar spine lumbar radiculopathy and neuropathic pain.  The clinician opined, based on the Veteran's report of onset of back pain associated with heavy lifting in service, that the Veteran's duties included activities that may cause back strain, degenerative joint disease of the spine and herniated discs.  Therefore, it was highly probable, almost certain, that the Veteran's back condition was the direct result of the Veteran's duties in service.  

The April 2010 VA medical opinion is found to be inadequate by the Board to establish an etiological relationship between the Veteran's diabetes mellitus, hypertension, hypothyroidism and a low back disability, and service, because in addition to containing insufficient rationale, the clinician's opinion was speculative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

However, inasmuch as the Veteran's service treatment records were fire damaged, and based on the April 2010 VA clinician's medical statement that suggests an etiological link between service and the Veteran's diabetes mellitus, hypertension, hypothyroidism and a low back disability, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examinations to determine the nature of his claimed disorders, and to obtain an opinion as to their possible relationship to service.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

3.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.

4.  Schedule the Veteran for the appropriate VA examination(s) to address the claims for service connection for diabetes mellitus, hypertension, hypothyroidism and a low back disability.  The claims file must be thoroughly reviewed by the examiner(s) in connection with the examination(s).  All tests and studies deemed necessary should be conducted and all findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner(s) should respond to the following:

Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus, hypertension, hypothyroidism and/or low back disability, began during active service from October 1952 to October 1954, is related to an incident of service, or began within one year after discharge from active service.

A rationale for all opinions expressed should be provided.

5.  Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


